Title: To John Adams from Joseph Delaplaine, 9 January 1816
From: Delaplaine, Joseph
To: Adams, John


				
					Dr. Sir,
					Philada: January 9 1816.
				
				I had the honor of receiving your very obliging favour of the 1st. instant, giving me a sketch of your life, which is highly satisfactory, & for which be pleased to accept my sincere thanks.	I shall have the pleasure of speaking to young Dr. Rush, with whom I am acquainted respecting the sketch which you have mentioned.I am glad you have settled the plan with Mr: Morse, to whom be pleased to deliver the enclosed letter.With the highest respect & esteem / I am Dr. Sir / your obed. huml. St.
				
					Joseph Delaplaine
				
				
					P.S. I scarcely know how to take the liberty of asking you to give me six lines respecting the birth nativity, professing education, service &c &c of the late Samuel Adams. If you could take the trouble it would greatly  serve me & I should esteem it a great favour. Have the goodness to inform Mr Morse whether there is a portrait of the late Samuel Adams.  
				
			